Exhibit 10.1

 

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

)

 

Solera National Bank

)

AA-WE-10-120

Lakewood, Colorado

)

 

 

STIPULATION AND CONSENT TO THE

ISSUANCE OF A CONSENT ORDER

 

The Comptroller of the Currency of the United States of America (“Comptroller”)
intends to initiate cease and desist proceedings against the Solera National
Bank, Lakewood, Colorado (“Bank”), pursuant to 12 U.S.C. § 1818(b) through the
issuance of a Notice of Charges for an Order to Cease and Desist for unsafe or
unsound practices relating to credit risk management, strategic planning, and
Board and management oversight of the Bank.

 

The Bank, in the interest of compliance and cooperation and to avoid the
necessity for the issuance of a Notice of Charges and a hearing, consents to the
issuance of an Amended Consent Order dated December 16, 2010 (the “Order”).

 

In consideration of the above premises, the Comptroller, through his authorized
representative, and the Bank, through its duly elected and acting Board of
Directors, hereby stipulate and agree to the following:

 

Article I

 

Jurisdiction

 

(1)                                  The Bank is a national banking association
chartered and examined by the Comptroller pursuant to the National Bank Act of
1864, as amended, 12 U.S.C. § 1 et seq.

 

(2)                                  The Comptroller is “the appropriate Federal
banking agency” regarding the Bank pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).

 

1

--------------------------------------------------------------------------------


 

(3)                                  The Bank is an “insured depository
institution” within the meaning of 12 U.S.C. § 1818(b)(1).

 

(4)                                  The Order shall not be construed to require
the Bank “to meet and maintain a specific capital level” within the meaning of
12 C.F.R. § 6.4.

 

Article II

 

Agreement

 

(1)                                  The Bank, without admitting or denying any
wrongdoing, hereby consents and agrees to the issuance of the Order by the
Comptroller.

 

(2)                                  The Bank further agrees that said Order
shall be deemed an “order issued with the consent of the depository institution”
as defined in 12 U.S.C. § 1818(h)(2), and consents and agrees that said Order
shall become effective upon its issuance and shall be fully enforceable by the
Comptroller under the provisions of 12 U.S.C. § 1818(i). Notwithstanding the
absence of mutuality of obligation, or of consideration, or of a contract, the
Comptroller may enforce any of the commitments or obligations herein undertaken
by the Bank under his supervisory powers, including 12 U.S.C. § 1818(i), and not
as a matter of contract law.  The Bank expressly acknowledges that neither the
Bank nor the Comptroller has any intention to enter into a contract.

 

(3)                                  The Bank also expressly acknowledges that
no officer or employee of the Comptroller has statutory or other authority to
bind the United States, the U.S. Treasury Department, the Comptroller, or any
other federal bank regulatory agency or entity, or any officer or employee of
any of those entities to a contract affecting the Comptroller’s exercise of his
supervisory responsibilities.

 

2

--------------------------------------------------------------------------------


 

Article III

 

Waivers

 

(1)                                  The Bank, by signing this Stipulation and
Consent, hereby waives:

 

(a)                                  the issuance of a Notice of Charges
pursuant to 12 U.S.C. § 1818(b);

 

(b)                                 any and all procedural rights available in
connection with the issuance of this Order;

 

(c)                                  all rights to a hearing and a final agency
decision with regard to the issuance of this Order pursuant to 12 U.S.C.
§ 1818(i), 12 C.F.R. Part 19;

 

(d)                                 all rights to seek any type of
administrative or judicial review with regard to the issuance of this Order; and

 

(e)                                  any and all rights to challenge or contest
the validity of the Order.

 

Article IV

 

Other Action

 

(1)                                  The Bank agrees that the provisions of this
Stipulation and Consent shall not inhibit, estop, bar, or otherwise prevent the
Comptroller from taking any other action affecting the Bank if, at any time, it
deems it appropriate to do so to fulfill the responsibilities placed upon him by
the several laws of the United States of America.

 

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set her hand on behalf of the Comptroller.

 

 

/s/ Karen M. Boehler

 

December 16, 2010

Karen M. Boehler

Date

Assistant Deputy Comptroller

 

Denver Field Office

 

 

3

--------------------------------------------------------------------------------


 

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

 

/s/ Norma R. Akers

 

December 16, 2010

Norma Akers

 

Date

 

 

 

/s/ Rob Alvarado

 

December 20, 2010

Rob Alvarado

 

Date

 

 

 

/s/ Maria G. Arias

 

December 20, 2010

Maria Arias

 

Date

 

 

 

/s/ Douglas Crichfield

 

December 16, 2010

Douglas Crichfield

 

Date

 

 

 

/s/ Robert M. Gallegos

 

December 16, 2010

Robert Gallegos

 

Date

 

 

 

/s/ Ronald Montoya

 

December 16, 2010

Ronald Montoya

 

Date

 

 

 

/s/ Ray L. Nash

 

December 16, 2010

Ray Nash

 

Date

 

 

 

/s/ Joel Rosenstein

 

December 16, 2010

Joel Rosenstein

 

Date

 

 

 

/s/ Basil Sabbah

 

December 16, 2010

Basil Sabbah

 

Date

 

 

 

/s/ Stan Sena

 

December 16, 2010

Stan Sena

 

Date

 

 

 

/s/ Larry D. Trujillo

 

December 21, 2010

Larry Trujillo

 

Date

 

 

 

/s/ K.C. Veio

 

December 16, 2010

K.C. Veio

 

Date

 

4

--------------------------------------------------------------------------------